Reynolds, J.
As to the sufficiency of the award to the plaintiff wife, there were present only questions of fact or credibility as to whether her low back injury was causally connected to the accident whieh the jury could clearly resolve as it did, Furthermore, there is no necessary inconsistency in the jury’s verdict of “no compensation in order” for the plaintiff husband. The jury could properly find that plaintiff did not sustain the burden of proving that any aetual damages or expenses were attributable to the aeeident. (See Leonard v. Voltz, 190 App. Div. 748, affd. 232 N. Y. 575.) Judgment affirmed, with costs.
Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.